HARRISON L. WINTER, Chief Judge,
dissenting:
I agree with the majority that the determinative question in this case is whether plaintiff adduced significant evidence to show that the climbing device harbored a latent defect. I think that he did and as a consequence the district court was in error in directing a verdict for defendants at the close of plaintiff’s evidence.
As the majority recites, there was evidence that plaintiff’s fall was caused by the protrusion of the ninth tread over the eighth tread so that it was difficult for one descending the almost perpendicular device to put his foot squarely on the eighth tread. Plaintiff’s expert testified that he could not discern this anomaly when he first examined the device. He did not appreciate the protrusion of the ninth tread until after he had examined the premises and analyzed the photographs which he took.1
In short, when the evidence shows that an expert makes a careful and considered examination of the device and “carefully positioned every step going up and down” and still did not detect the crucial protrusion until he analyzed photographs at a later date, it cannot be said that as a matter of law that this particular defect was open or obvious. The trier of the fact could well conclude otherwise.
I would reverse the entry of judgment for defendants and remand the case for a new trial.

. As the majority discusses, the expert also testified that he supplied a red mark to a photograph of the device to overcome the inconspicuousness of the tread depicted against the gray block wall. Unlike the majority, I think that if inconspicuous when depicted from the side, the protruding tread would have been even more inconspicuous when viewed from above by one descending the device.